DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 2/5/2021 have been received and entered into the case. Claims 12-13 have been canceled. Claims 1-11 and 14-17 are pending, claims 7-11 and 14-17 have been withdrawn, and claims 1-6 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (Arch Surg. 1988;123(4):470-472.) and Bachle et al (Microvascular Research. 2011;82:28-34.) and Lee et al (Mol Immunol. 2014;58(2):151-159.).
The instant claims recite an organ perfusion solution which maintains donor intestine viability and inhibits ischemia-reperfusion injury consisting of:
a) 0.0001-0.002 mg/mL Heparin sodium salt,
b) 0.015-0.3 mg/mL N-acetyl-L-cysteine, and
c) 7-140 mg/mL Trehalose;
each of a, b, and c being present in a 0.1-1% w/v Sodium chloride solution.
Wright teaches a method of accessing the ability of heparin sodium to decrease ischemia-reperfusion injury in an isolated gracilis muscle model, wherein 200 U/kg heparin sodium was used in the method, and results demonstrate heparin decreases ischemia-reperfusion injury (Abstract).
Bachle teaches a method of attenuating microvascular perfusion failure in critically ischemic musculo-cutaneous tissue using N-acetylcysteine (NAC) (Abstract), wherein 10 mg of NAC were admixed with 1 ml NaCl 0.9% (Abstract, p.29 col right – para 4), and NAC is effective to attenuate leukocytic inflammation and microvascular perfusion failure in critically ischemic tissue (Abstract). In addition, Bachle teaches that NAC have been shown to protect from ischemia/reperfusion injury in a variety of organs and tissues (p.28 col right – para 2).
Lee teaches a method of delineating the relationships among intracellular and extracellular events in intestinal ischemia/reperfusion injury (Abstract), wherein 100 mg/ml trehalose was used in the method (p.3 para 3), treatment with trehalose significantly protected 
The references do not teach an organ perfusion solution comprising each of the claimed components together in a single solution. However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients for their known benefit to protect from ischemia/reperfusion injury, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. The idea for combining them flows logically from their having been used individually in the prior art. In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

The references cited above do not teach the claimed concentrations (claims 1-6). However, the references do identify each of the instant components as active ingredients in the art of ischemia/reperfusion injury. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of each component as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 

Recitations of “maintains donor intestine viability and inhibits ischemia-reperfusion injury” (claim 1) and “maintains donor intestine viability, inhibits ischemia-reperfusion injury and preserves or increases the number of normal villi in said donor intestine” (claim 6) are regarded as intended-use limitations. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112) In addition, the cited references do disclose said claimed components protect from ischemia/reperfusion injury in a variety of organs and tissues, and Lee specifically discloses that trehalose has promise as a protective agent for patients with medical conditions related to acute intestinal ischemia.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651